DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a program” is not considered to be one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 12-15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiozawa et al (US20160157041, hereinafter “Shiozawa”).
Regarding claim 1, Shiozawa teaches a sound signal processing device (¶2, acoustic control device) comprising:
a behavior information acquisition unit that acquires behavior information about a mobile apparatus (Fig. 15, ¶27, various sensors for acquiring vehicle status information); and
a sound control unit that controls output sounds from speakers disposed at a plurality of different positions in the mobile apparatus (Fig. 1, ¶28, audio controller 21),
wherein the sound control unit performs sound field control by controlling a virtual sound source position of each separated sound signal obtained from an input sound source, in accordance with information acquired by the behavior information acquisition unit (Fig. 15, audio controller performs sound signal adjustments which include sound field adjustments based on information acquired by the various sensors in the vehicle [including steering angle and vehicle speed]; by changing the sound field, all sound sources [in the sound field] are respectively altered).
Regarding claim 2, Shiozawa teaches wherein
the behavior information acquisition unit is a velocity information acquisition unit that acquires velocity information about the mobile apparatus, and
the sound control unit performs sound field control by controlling the virtual sound source positions of the respective separated sound signals obtained from the input sound source, in accordance with the velocity information acquired by the velocity information acquisition unit (Fig. 15, audio controller performs sound signal adjustments which include sound field adjustments based on information acquired by the various sensors in the vehicle [including steering angle and vehicle speed]; by changing the sound field, all sound sources [in the sound field] are respectively altered).
Regarding claim 3, Shiozawa teaches wherein

the sound control unit performs sound field control by controlling the virtual sound source positions of the respective separated sound signals obtained from the input sound source, in accordance with the steering information acquired by the steering information acquisition unit (Fig. 15, audio controller performs sound signal adjustments which include sound field adjustments based on information acquired by the various sensors in the vehicle [including steering angle and vehicle speed]; by changing the sound field, all sound sources [in the sound field] are respectively altered).
Regarding claim 12, Shiozawa teaches wherein
the sound control unit performs sound field control to set a sound field that follows a field of view of a driver of the mobile apparatus, the field of view of the driver changing with a behavior of the mobile apparatus (Fig. 1, Fig. 15, audio controller performs sound signal adjustments which include sound field adjustments based on information acquired by the various sensors in the vehicle [including steering angle and vehicle speed]; when changing the steering angle [i.e. vehicle being steered in a different direction than the current direction], the driver’s field of view is inherently changed thus by taking into account the steering angle when calculating the sound field adjustments, the system is effectively performing sound control by “following the field of view of a driver of the vehicle”).
Regarding claims 13-15, they are rejected similarly as claims 1-3, respectively. The mobile apparatus can be found in Shiozawa (abstract, vehicle with sound adjustment apparatus).
Regarding claim 17, it is rejected similarly as claim 1. The method can be found in Shiozawa (¶2, acoustic control method).
Regarding claim 19, it is rejected similarly as claim 1. The program can be found in Shiozawa (¶127, sound adjustment program; ¶37, controller can compose of a microcomputer which requires computer instructions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa et al (US20160157041, hereinafter “Shiozawa”) in view of Nagata (US20050280519).
Regarding claim 4, Shiozawa fails to explicitly teach further comprising
a sensor information acquisition unit that acquires approaching object information about the mobile apparatus,
wherein the sound control unit performs sound field control by controlling the virtual sound source positions of the respective separated sound signals obtained from the input sound source, in accordance with the approaching object information acquired by the sensor information acquisition unit.
Nagata teaches further comprising
a sensor information acquisition unit that acquires approaching object information about the mobile apparatus (¶13, a sensing unit for detecting an object around the vehicle),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of vehicle warning (as taught by Nagata) to the vehicle system (as taught by Shiozawa). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of enhancing vehicle safety by issuing a warning to vehicle passengers of approaching objects using an already implemented virtual sound system.
Regarding claim 16, it is rejected similarly as claim 1. The mobile apparatus can be found in Shiozawa (abstract, vehicle with sound adjustment apparatus).
Regarding claim 18, it is rejected similarly as a combination of claims 1 and 4. The method can be found in Shiozawa (¶2, acoustic control method).

Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozawa et al (US20160157041, hereinafter “Shiozawa”) in view of Klayman et al (US20070165868, hereinafter “Klayman”).
Regarding claim 5, Shiozawa fails to explicitly teach wherein
the sound control unit includes:
a sound source separation unit that receives an input of a sound source, and acquires a plurality of separated sound signals from the input sound source; and

Klayman teaches wherein
the sound control unit includes:
a sound source separation unit that receives an input of a sound source, and acquires a plurality of separated sound signals from the input sound source (Figs. 2, 4, audio input put through decoder and immersion processor wherein processing means are used to separate ambient and direct components); and
an output signal generation unit that includes delay units and amplification units that receive inputs of the separated sound signals generated by the sound source separation unit, and performs delay processes and amplification processes for the respective speakers and the respective separated sound signals (¶9, 39, multipliers or other means are used to adjust parameters such as timing, gain, phase, etc. to achieve desired effects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio system (as taught by Shiozawa) with the audio enhancement system (as taught by Klayman). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of achieving more realistic and dramatic effects during playback through the use of well-known and reliable processing means such as through time delays and phase shifts (Klayman, ¶38).
Regarding claim 6, Shiozawa in view of Klayman teaches wherein
the sound source separation unit generates a sound signal associated with a primary sound source that is a main sound source included in the sound source, and a sound signal associated with an 
the output signal generation unit performs a delay process and an amplification process for each of the sound signal associated with the primary sound source and the sound signal associated with the ambient sound source, each sound signal having been generated by the sound source separation unit (Klayman, ¶9, 38, processing means are used to adjust parameters such as timing, gain, phase, etc. to achieve desired effects).
Regarding claim 7, Shiozawa in view of Klayman teaches wherein
the sound control unit performs sound field control by controlling the respective virtual sound source positions of the primary sound source and the ambient sound source independently of each other, in accordance with a behavior of the mobile apparatus, the primary sound source and the ambient sound source having been obtained from the input sound source (Shiozawa, abstract, Fig. 1, ¶37, controller drives the speakers individually when creating the sound field; Fig. 15, ¶82, direct and ambient components are individually adjusted when adjusting the sound field [in accordance with information received from the various sensors in the vehicle] to create a more realistic playback experience).
Regarding claim 8, Shiozawa in view of Klayman teaches wherein
the sound source is a stereo sound signal having sound sources of two channels of L and R (Klayman, Fig. 4, at least two inputs are provided),
the sound source separation unit generates an L sound signal and an R sound signal that are components of the sound source, a sound signal associated with a primary sound source that is a main sound source included in the sound source, and a sound signal associated with an ambient sound source that is not a primary sound source (Klayman, Fig. 4, ¶38, input signal is processed to separate direct and ambient components which includes L, R, direct (L+R), and ambient (L-R)), and

Regarding claim 9, Shiozawa in view of Klayman teaches wherein
the sound control unit performs sound field control by controlling the respective virtual sound source positions of an L sound source and an R sound source that are components of the sound source, and the primary sound source and the ambient sound source obtained from the input sound source, independently of one another, in accordance with a behavior of the mobile apparatus (Shiozawa, abstract, Fig. 1, ¶37, controller drives the speakers individually when creating the sound field; Fig. 15, ¶82, audio channels can be individually adjusted when adjusting the sound field [in accordance with information received from the various sensors in the vehicle] to create a more realistic playback experience).
Regarding claim 10, Shiozawa in view of Klayman teaches wherein
the sound source is a stereo sound signal having sound sources of two channels of L and R (Klayman, Fig. 4, at least two inputs are provided),
the sound source separation unit generates an L sound signal and an R sound signal that are components of the sound source, a sound signal associated with a primary sound source that is a main sound source included in the sound source, a sound signal that is associated with an ambient L sound source and is obtained by subtracting the sound signal associated with the primary sound source from the L sound signal, and a sound signal that is associated with an ambient R sound source and is obtained by subtracting the sound signal associated with the primary sound source from the R sound signal 
the output signal generation unit performs a delay process and an amplification process on each of the L sound signal, the R sound signal, the sound signal associated with the primary sound source, the sound signal associated with the ambient L sound source, and the sound signal associated with the ambient R sound signal, each sound signal having been generated by the sound source separation unit (Klayman, ¶9, 49, processing means are used to adjust parameters such as timing, gain, phase, etc. to achieve desired effects).
Regarding claim 11, Shiozawa in view of Klayman teaches wherein
the sound control unit performs sound field control by controlling the respective virtual sound source positions of an L sound source and an R sound source that are components of the sound source, and the primary sound source, the ambient L sound source, and the ambient R sound source obtained from the input sound source, independently of one another, in accordance with a behavior of the mobile apparatus (Shiozawa, abstract, Fig. 1, ¶37, controller drives the speakers individually when creating the sound field; Fig. 15, ¶82, audio channels can be individually adjusted when adjusting the sound field [in accordance with information received from the various sensors in the vehicle] to create a more realistic playback experience).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651